DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li (Li et al., “Mueller matrix measurement of asymmetric gratings,” J. Micro/Nanolith. MEMS MOEMS 9(4), 041305 (Oct–Dec 2010), provided by applicant).

Regarding Independent Claim 1, Li discloses a method for use in measuring on patterned samples (abstract, by implementing Fig. 1, Section 2), the method comprising:
performing first and second measurements (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements, so two measurements are comprised/included in the total number of measurements) on a patterned region of a sample (Figs. 1 and 2) and generating measured data comprising first and second data pieces for said first and second measurements (in the Mueller elements, see Section 2), respectively, performed on the same patterned region (Figs. 1 and 2), said performing of each of the first and second measurements comprising:
directing illuminating light (from Xe Arc Lamp and D2 Lamp) onto said patterned region along an illumination channel (along Beamsplitter, Polarizer, Compensator, and Focusing Lens) and controlling polarization state of the illuminating light (by means of Polarizer and rotating Compensator), such that the illuminating light in each of the first and second measurement sessions has a predetermined polarization state different from that of the other of the first and second measurements (as it has passed a Polarizer and rotating Compensator), and
collecting light (by means of Spectrometer and Cooled CCD Array) reflected from said patterned region propagating along a collection channel to be detected (along Collecting Lens and Analyzer) while affecting polarization state of the reflected light propagating along the collection channel (effect of the 
analyzing the first and second measured data pieces to determine a relation between them (Section 2, Equations 5 and 6), providing a direct measure of a condition of asymmetry of the pattern in said patterned region (Equations 6 and 7), and generating output data indicative of the condition of asymmetry in said patterned region (Section 2, Equation 7, Figs. 4-5, and 7-10).

Regarding Independent Claim 2, Li discloses a system (Fig. 1) configured and operable to carry out the method of claim 1, for measurements in patterned samples, the system comprising: 
(a) an illumination unit (Xe Arc Lamp and D2 Lamp) and a light detection unit (Spectrometer and Cooled CCD Array) which are configured to define, respectively, an illumination channel for illuminating a region of a sample with an illuminating beam (along Beamsplitter, Polarizer, Compensator, and Focusing Lens) and a collection 
(b) a polarization unit comprising at least one polarization filter located in the illumination channel (Polarizer) configured and operable to control polarization state of the illuminating light to be of first and second different polarization states in first and second measurements (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so two measurements are comprised/included in the total number of measurements), and at least one polarization filter located in the collection channel (rotating Compensator) and configured and operable during each of the first and second measurements to allow passage of light of polarization state different from the polarization state of the illuminating light beam used in said measurement to the detector for generating data indicative of light detected in said measurement (in the Mueller elements, see Section 2), and 
(c) a control unit (implicit) configured and operable to receive the data indicative of the detected light from same patterned region of a sample and generating and analyzing first and second measured data pieces corresponding to the first and second measurements each being indicative of detected light having polarization state different from the polarization state of the illuminating light beam in the respective measurement, said analyzing comprising determining a relation between the first and second measured data pieces (Section 2, Equations 5-7), and generating output indicative of a condition of symmetry of the pattern in said region of the sample (Figs. 4-5, and 7-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. US 10,876,959 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of US 10,876,959 B2 are much narrower than the current claims and consequently cover all the current claim limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6,734,968 B1, US 6,804,003 B1, US 2009/0103093 A1, US 2011/0109906 A1, and US 2013/0070234 A1 provide examples of the equivalence of different polarization configuration in ellipsometry.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877